DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1-20, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 1-16 are directed towards a method (i.e., process), and claims 17-20 are directed to a device (i.e., manufacture). Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall 	
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 1,and 17 are substantially similar and recite a judicial exception illustrated by:
	receiving narrative feedback data for a subject real estate property; and
	converting the narrative feedback data for the subject real estate property to a value in response to at least one location word and at least one clarifying word proximate to the location word.
	As such, the abstract idea illustrated comprises functions and limitations associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., receiving data and analyzing in order to convert the data).
	Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings. See October 2019 Update: Subject Matter Eligibility. Merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017). 
	As such, the Examiner notes the abstract idea illustrated above comprises mental processes.
	Mental Processes
mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. See October 2019 Update: Subject Matter Eligibility. Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) are similar to mental processes comprising observations, evaluations, judgments, and opinions in the context of collecting and comparing known information, which are steps that can be practically performed in the human  collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis. As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper.  	
	As such, the claims are directed to an abstract idea comprising mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
Eligibility Step 2A, Prong Two
	The mere recitation of a judicial exception does not mean that the claim is “directed to” that judicial exception under Step 2A Prong Two. Instead, under Prong Two, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception.” See October 2019 Update: Subject Matter Eligibility.  Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of a computer-implemented method, one or more computer-readable storage media collectively storing computer-executable instructions that, when executed by one or more computer systems, configure the one or more computer systems to collectively perform operations, a computing device comprising a memory configured to store computer-executable instructions and a processor in communication with the 
This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using a standard operating system and software language. Courts have held computer-implemented processes not to be significantly more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to perform mental processes and manage certain methods of organizing human activity) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B

	As discussed above, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.
	The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
	As such, the additional elements do not add anything significant to the abstract idea.
	Claims 2-3 and 9-11, 18 merely further embellish the abstract idea as related to the generic computer element used to perform the abstract idea of receiving data and converting (reformat) the data. The claims do not add anything beyond the abstract idea.
	Claims 4, and 12-14 merely further embellishes the abstract idea as related to repeating the abstract idea. The claim does not add anything beyond the abstract idea.
Claims 5-8, 15-16, and 19-20 merely further embellish the abstract idea as related to performing a basic mathematical operation using generic computer elements. The claims do not add anything beyond the abstract idea.
	
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As noted above, the Applicant describes in the Specification that a generic computer system using any suitable components and operating system is capable of implementing the claimed abstract idea.  As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  
Therefore, claims 1-20 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-11, 14, and 16  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashyap (US 8,949,243).

Regarding claim 1, Kashyap discloses a method for processing feedback for a real estate property, comprising:
receiving narrative feedback data for a subject real estate property (abstract: At least one user review with textual information relating to the item is collected., (6) According to at least one embodiment, a computer-implemented method to determine a rating of an item is described. At least one user review with textual information relating to the item is collected. (17) While the examples provided below relate to the rating of mobile applications, it is to be understood that the present systems and methods may be implemented to rate any type of item such as, but not limited to, products, services, events, locations, businesses, and the like., (22) In one configuration, the rating server 108 may communicate with a word sense database 114. The database 114 may be separate from the rating server 108. Or, the database 114 may be stored within the server 108. In one example, the database 114 may include a list of words 116 and a list of feature descriptors 118. The list of words 116 may include words that are included in the textual information of a user review 104. For example, the list of words 116 may include verbs, adjectives, adverbs, etc. The list of feature descriptors 118 may include a combination of words. For example, the list 118 may include "great application", "easy to use", "beautiful graphics", and the like. The rating server 108 may access the information stored in the database 114 to determine the overall rating for the mobile application as well as a score for individual domains of the mobile application. (23) FIG. 2 is a block diagram illustrating one example of a user review 104-a. The review 104-a may be an example of the user reviews 104 illustrated in FIG. 1. In one configuration, the review 104 may include a user rating 202 and textual information 204. The user rating ; and
converting the narrative feedback data for the subject real estate property to a value in response to at least one location word and at least one clarifying word proximate to the location word ((30) In one configuration, the scoring module 406 may identify feature descriptors within the textual information across the collected user reviews. The identified feature descriptors may be assigned a score based on the frequency the descriptors appear in user reviews and the corresponding user rating for the review. For example, the module 406 may identify the feature descriptor "great application" in the textual information of a number of different user reviews for different applications. Each of these user reviews may also have a user rating of 4 or 5 stars., (31) The module 406 may determine that the descriptor "great application" is a positive sentiment describing the mobile applications. As a result, the module 406 may assign a high rating to the feature descriptor "great application". (32) The scoring module 406 may also identify individual verbs, adverbs, and adjectives across the collected user reviews for each mobile application. These words may be identified from the parts of speech tag that was previously tagged to each word. The module 406 may assign a score to these words in a manner similar .
Regarding claim 3, Kashyap discloses:
wherein the converting the narrative feedback data for the subject real estate property is performed with a subsystem with which a real estate feedback application on a handheld device is in communication ((24) FIG. 3 is a block diagram illustrating one configuration of a rating module 112-a that may implement the present systems and methods. The module 112-a may be an example of the rating module 112 of FIG. 1. In one example, the rating module 112-a may include a word sense database creation module 302. The creation module 302 may create a database, such as the word sense database 114. The creation module 302 may further train the rating module 112-a to determine an overall rating for a mobile application as well as a rating for different domains of the application based on the data stored in the created database 114. (25) The rating module 112-a may also include a review 
Regarding claim 4, Kashyap discloses:
wherein the converting the narrative feedback data for the subject real estate property is individually performed for each of a multiple of locations in the subject real estate property via a database that stores a multiple of the clarifying words and an associated value of each of the multiple of clarifying words ( (17) The present systems and methods may combine text mining techniques, and domain knowledge pertaining to the item being reviewed, to rate such items. While the examples provided below relate to the rating of mobile applications, it is to be understood that the present systems and methods may be implemented to rate any type of item such as, but not limited to, products, services, events, locations, businesses, and the like. The ratings provided by the present system and methods may encompass various aspects of an application, such as, but not limited to, the security and privacy vulnerabilities, performance, resource usage, user experience, security, and ease of use. (20) The user reviews may be reviews for an item (e.g., product, service, event, concert, location, business, etc.). In one embodiment, the reviews 104 may be for a mobile application., (43) At block 702, at least one user review with textual information relating to an item may be collected. The item may be a product or service, such as, but not limited to, a mobile application, an event, a location, a business, etc. At block 704, a score for the at least one sentence of the textual information may be calculated. At block 706, an overall score for the item may be determined based on the calculated score for the at least one sentence of the textual information. (33) As previously described, the opinion of a word may be computed as a normalized weighted average of these frequencies, where the weights are assigned as user-assigned scores. For example, if the word "perfect" is found in 90% of the reviews with a score 5 that have been assigned by the users, and in 10% of the reviews with score 4, its normalized average opinion would be 0.98. A similar computation may be done for the feature descriptors (e.g., "worthless app"). The word sense database 114 may also associate the word and feature descriptors with the domain of a review in which a word is most likely to be used. For example, the phrase "battery hog" pertains to battery usage, while the phrase "crashes" pertains to performance. (46) At block 802, at least one user review with textual information relating to an item may be collected. For example, the ratings module 112 may crawl one or more websites that host user reviews of items. At block 804, a part of 
Regarding claim 5, Kashyap discloses:
further comprising averaging the value for each of the multiple of locations to determine a total score for the subject real estate property ((17) The present systems and methods may combine text mining techniques, and domain knowledge pertaining to the item being reviewed, to rate such items. While the examples provided below relate to the rating of mobile applications, it is to be understood that the present systems and methods may be implemented to rate any type of item such as, but not limited to, products, services, events, locations, businesses, and the like. The ratings provided by the present system and methods may encompass various aspects of an application, such as, but not limited to, the security and privacy vulnerabilities, performance, resource usage, user experience, security, and ease of use. (20) The user reviews may be reviews for an item (e.g., product, service, event, concert, location, business, etc.). In one embodiment, the reviews 104 may be for a mobile application., (43) At block 702, at least one user review with textual information relating to an item may be collected. The item may be a product or service, such as, but not limited to, a mobile application, an event, a location, a business, etc. At block 704, a score for the at least one sentence of the textual information may be calculated. At block 706, an overall score for the item may be determined based on the calculated score for the at least one sentence of the textual information. (33) As previously described, the opinion of a word may be computed as a normalized weighted average of these frequencies, where the weights are assigned as user-assigned scores. For example, if the word "perfect" is found in 90% of the reviews with a score 5 that have been assigned by the users, and in 10% of the reviews with score 4, its normalized average opinion would be 0.98. A similar computation may be done for the feature descriptors (e.g., "worthless app"). The word sense database 114 may also associate the word and feature descriptors with the domain of a review in which a word is most likely to be used. For example, the phrase "battery hog" pertains to battery usage, while the phrase "crashes" pertains to performance. (46) At block 802, at least one user review with textual information relating to an item may be collected. For example, the ratings module 112 may crawl one or more websites that host user reviews of items. 
Regarding claim 6, Kashyap discloses:
further comprising weighting the value for each of the multiple of locations of the subject real estate property ((30) In one configuration, the scoring module 406 may identify feature descriptors within the textual information across the collected user reviews. The identified feature descriptors may be assigned a score based on the frequency the descriptors appear in user reviews and the corresponding user rating for the review. For example, the module 406 may identify the feature descriptor "great application" in the textual information of a number of different user reviews for different applications. Each of these user reviews may also have a user rating of 4 or 5 stars. (31) The module 406 may determine that the descriptor "great application" is a positive sentiment describing the mobile applications. As a result, the module 406 may assign a high rating to the feature descriptor "great application". (32) The scoring module 406 may also identify individual verbs, adverbs, and adjectives across the collected user reviews for each mobile application. These words may be identified from the parts of speech tag that was previously tagged to each word. The module 406 may assign a score to these words in a manner similar to how a score was determined for feature descriptors. For example, the scoring module 406 may identify the adjective "difficult" across a number of user reviews for a number of different applications. Each of these user reviews may have a user rating of 1 or 2 stars. The module 406 may determine that the adjective "difficult" is a negative sentiment used to describe a mobile application. As a result, the module 406 may assign a low rating to the word "difficult". In one configuration, the ratings assigned by the scoring module 406 may be n a numerical scale between 0 and 1. (33) As previously described, the opinion of a word may be computed as a normalized weighted average of these frequencies, where the weights are assigned as user-assigned scores. For example, if the word "perfect" is found in 90% of the reviews with a score 5 that have been assigned by the users, and in 10% of the reviews with score 4, its normalized average opinion would be 0.98. A similar computation may be done for the feature descriptors (e.g., "worthless app"). The word sense database 114 may also associate the word and feature descriptors with the domain of a review in which a word is .
Regarding claim 7, Kashyap discloses:
weighting the value for at least one of the multiple of locations of the subject real estate property to determine a total score for the subject real estate property ((30) In one configuration, the scoring module 406 may identify feature descriptors within the textual information across the collected user reviews. The identified feature descriptors may be assigned a score based on the frequency the descriptors appear in user reviews and the corresponding user rating for the review. For example, the module 406 may identify the feature descriptor "great application" in the textual information of a number of different user reviews for different applications. Each of these user reviews may also have a user rating of 4 or 5 stars. (31) The module 406 may determine that the descriptor "great application" is a positive sentiment describing the mobile applications. As a result, the module 406 may assign a high rating to the feature descriptor "great application". (32) The scoring module 406 may also identify individual verbs, adverbs, and adjectives across the collected user reviews for each mobile application. These words may be identified from the parts of speech tag that was previously tagged to each word. The module 406 may assign a score to these words in a manner similar to how a score was determined for feature descriptors. For example, the scoring module 406 may identify the adjective "difficult" across a number of user reviews for a number of different applications. Each of these user reviews may have a user rating of 1 or 2 stars. The module 406 may determine that the adjective "difficult" is a negative sentiment used to describe a mobile application. As a result, the module 406 may assign a low rating to the word "difficult". In one configuration, the ratings assigned by the scoring module 406 may be n a numerical scale between 0 and 1. (33) As previously described, the opinion of a word may be computed as a normalized weighted average of these frequencies, where the weights are assigned as user-assigned scores. For example, if the word "perfect" is found in 90% of the reviews with a score 5 that .
Regarding claim 8, Kashyap discloses:
further comprising weighting the value for at least one of the multiple of locations of the subject real estate property in response to a user input to a handheld device operating a real estate feedback application ((30) In one configuration, the scoring module 406 may identify feature descriptors within the textual information across the collected user reviews. The identified feature descriptors may be assigned a score based on the frequency the descriptors appear in user reviews and the corresponding user rating for the review. For example, the module 406 may identify the feature descriptor "great application" in the textual information of a number of different user reviews for different applications. Each of these user reviews may also have a user rating of 4 or 5 stars. (31) The module 406 may determine that the descriptor "great application" is a positive sentiment describing the mobile applications. As a result, the module 406 may assign a high rating to the feature descriptor "great application". (32) The scoring module 406 may also identify individual verbs, adverbs, and adjectives across the collected user reviews for each mobile application. These words may be identified from the parts of speech tag that was previously tagged to each word. The module 406 may assign a score to these words in a manner similar to how a score was determined for feature descriptors. For example, the scoring module 406 may identify the adjective "difficult" across a number of user reviews for a number of different applications. Each of these user reviews may have a user rating of 1 or 2 stars. The module 406 may determine that the adjective "difficult" is a negative sentiment used to describe a mobile application. As a result, the module 406 may assign a low rating to the word "difficult". In one .
Regarding claim 9, Kashyap discloses:
wherein the receiving the narrative feedback data is performed with a text input to a handheld device operating a real estate feedback application ( (40) The preprocessed reviews may be tagged using a part of speech tagger, such as, but not limited to, the Stanford Maximum Entropy Part of Speech tagger. A tagged user review may be passed to the opinion engine 110, which may be a computation engine that breaks down the review into sentences, and words, and uses the word sense database 114 to compute a rating for each sentence in the review Conjunctions within a sentence may cause a single sentence to be split into two different sentences. Each individual sentence of the textual information may be input to the opinion engine 110. The opinion engine 110 may determine a score for each individual tagged word (e.g., verb, adjective, adverb, etc.) within the sentence. The engine 110 may also determine a score for any feature descriptors within the sentence. The scores may be determined by the opinion engine 110 comparing each word or feature descriptor to the words and feature descriptors stored in the word sense database 114. Once a match is found, the opinion engine 110 may assign a rating to each word and feature descriptor based on the corresponding rating stored in the database 114. The opinion engine 110 may aggregate the ratings for each of the words and feature 
Regarding claim 10, Kashyap discloses:
wherein the converting the narrative feedback data comprises scanning the narrative feedback data for the at least one location word from a database via a semantic engine ( (40) The preprocessed reviews may be tagged using a part of speech tagger, such as, but not limited to, the Stanford Maximum Entropy Part of Speech tagger. A tagged user review may be passed to the opinion engine 110, which may be a computation engine that breaks down the review into sentences, and words, and uses the word sense database 114 to compute a rating for each sentence in the review Conjunctions within a sentence may cause a single sentence to be split into two different sentences. Each individual sentence of the textual information may be input to the opinion engine 110. The opinion engine 110 may determine a score for each individual tagged word (e.g., verb, adjective, adverb, etc.) within the sentence. The engine 110 may also determine a score for any feature descriptors within the sentence. The scores may be determined by the opinion engine 110 comparing each word or feature descriptor to the words and feature descriptors stored in the word sense database 114. Once a match is found, the opinion engine 110 may assign a rating to each word and feature descriptor based on the corresponding rating stored in the database 114. The opinion engine 110 may aggregate the ratings for each of the words and feature descriptors included in the sentence and calculate an overall opinion score for the sentence. During this step, negators (not), enhancers (more, very, etc.), and diminishers (less, little) within a sentence may be identified to strengthen or weaken the opinion as required. The overall opinion score may be on the scale between 0 and 5. The overall opinion score of the sentence is 
Regarding claim 11, Kashyap discloses:
wherein the converting the narrative feedback data comprises scanning the narrative feedback data for the at least one clarifying word from the database via the semantic engine  ( (40) The preprocessed reviews may be tagged using a part of speech tagger, such as, but not limited to, the Stanford Maximum Entropy Part of Speech tagger. A tagged user review may be passed to the opinion engine 110, which may be a computation engine that breaks down the review into sentences, and words, and uses the word sense database 114 to compute a rating for each sentence in the review Conjunctions within a sentence may cause a single sentence to be split into two different sentences. Each individual sentence of the textual information may be input to the opinion engine 110. The opinion engine 110 may determine a score for each individual tagged word (e.g., verb, adjective, adverb, etc.) within the sentence. The engine 110 may also determine a score for any feature descriptors within the sentence. The scores may be determined by the opinion engine 110 comparing each word or feature descriptor to the words and feature descriptors stored in the word sense database 114. Once a match is found, the opinion engine 110 may assign a rating to each word and feature descriptor based on the corresponding rating stored in the database 114. The opinion engine 110 may aggregate the ratings for each of the words and feature descriptors included in the sentence and calculate an overall opinion score for the sentence. During this step, negators (not), enhancers (more, very, etc.), and diminishers (less, little) within a sentence may be identified to strengthen or weaken the opinion as required. The overall opinion score may be on the scale between 0 and 5. The overall opinion score of the sentence is 
Regarding claim 14, Kashyap discloses:
wherein the converting the narrative feedback data comprises associating the clarifying word with a ranking value in a database from external a handheld device prior to the converting, the handheld device accessing the ranking value during the converting ( (7) In one embodiment, a domain may be assigned to the at least one sentence. The domain may represent a certain attribute of the item. The rating of the at least one sentence assigned to a domain may be aggregated with ratings of additional sentences assigned to the domain. The additional sentences may be included in textual information of additional user reviews of the item. A rating for the domain of the item may be calculated based on the aggregated ratings of sentences assigned to the domain. (8) In one example, one or more feature descriptors may be identified in the textual information of the user review. The feature descriptors may include a noun and an adjective. (9) The calculation of the rating for the at least one sentence may include accessing a database to determine a rating for one or more words in the at least one sentence, aggregating the ratings for the one or more words in the at least one sentence, and calculating the rating of the at least one sentence based on the aggregated ratings for the one or more words. (10) In one embodiment, a database may be created. Creating the database may include collecting a plurality of user reviews with textual information relating to the item, identifying a feature descriptor from at least one of the plurality of user reviews, assigning a rating to the feature descriptor, and storing the feature descriptor and the assigned rating the database. In one configuration, assigning the rating may include calculating a frequency of occurrence of the feature descriptor in the textual 
Regarding claim 15, Kashyap discloses:
wherein the ranking value is a numerical value (16) The Internet provides a convenient platform for consumers to post reviews of products and services they purchase. Potential consumers may then access these reviews to assist themselves with their decision on whether to purchase that particular product or service. In addition to products and services, reviews may be submitted for events (e.g., concerts, movies), places (e.g., restaurants), and the like. Reviews may include a numerical (or other symbol-based) ranking, such as a 5-star scale ranking. Reviews may also (but not necessarily) include free form textual information submitted by the consumer. (17) In one example, consumers may submit reviews of mobile applications designed to be installed and executed on mobile devices. These  .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 15 and 17-20 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap (US 8,949,243) in view of Brondstetter (US 10,580,010).

Regarding claim 2, Kashyap does not explicitly disclose:
wherein the receiving the narrative feedback data is performed with a microphone of a handheld device.
However Brondstetter,  which likewise relates to receiving reviewees from products.  Specifically receiving narrative reviews via a microphone ( (33) Those skilled in the art, in light of the present teachings, will recognize that collecting the original reviews does not require technology, but technology may facilitate the collection of original reviews, analyze and calculate the original reviews, and distribute the results. In some embodiments, the original reviews may be collected through a live voice telephone survey, Interactive Voice Recording (IVR), and Short Code Messaging Service (SMS) response. The results of the surveys may be manually or automatically input into a database or database server., (36)  More generally, a “client” or “server” computing system or device may comprise any combination of hardware or software that can interact in the manners described, including (without limitation) desktop or other computers, database, database server notebooks, network devices, PDAs, tablets, mobile phones, electronic organizers, Internet appliances, television-based systems (e.g., game systems, set-top boxes and/or personal/digital video recorders), and various other consumer products that include appropriate communication and computing capabilities. (37) Those skilled in the art, in light 
Therefore, it would have been obvious to one of ordinary skill in the art to include a microphone of a handheld device as a mean of collecting data since one of ordinary skill in the art can recognize that such mean of collecting data is well-known in the art and improving the system such that it allows receiving data from a microphone of a handheld device would yield predictable results such as improving user interaction by facilitating input of data.
Regarding claim 15, Kashyap does not explicitly disclose:
wherein the ranking value is associated with a Likert scale.
However Brondstetter which is directed to measuring customer satisfaction about a product further teaches:
wherein the ranking value is associated with a Likert scale (34) In some embodiments, after the business receives the reviews, the business may then actuate resolution efficacy to resolve any issues with the consumer. The business may also communicate freely with the consumer to ensure that both parties are aware of the circumstances regarding the review. The full record of resolution activities and communications may involve calculations of the original and follow up review details, which may include an absolute or summary. In some embodiments, the summary may represent aggregation and averages, which may include, without limitation, Likert Score Average; Star Rating Comparison; Improvement? Yes/No selections; and Thumbs up/Thumbs down comparison. In some embodiments, the initial review may be compared with the follow up review to create comparative and empirical data that quantifies the ability of the business to resolve the consumer concerns. In some embodiments, the review utilizes statistical formulas and techniques to compare the initial review against the follow up review. (35) Those skilled in the art, in light of the present teachings, will recognize that one possible comparison method may include, without limitation, a Likert Score Average. The Likert Score Average utilizes an 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the ranking value is associated with a Likert scale since such description of the ranking value represents just one possible comparison method between the data and corresponding values as disclosed in paragraph 35 and the combination is just a combination of well-known method and practices that yield to predictable results.
Regarding claim 17, Kashyap disclose: a real estate narrative feedback application ( abstract: At least one user review with textual information relating to the item is collected., (6) According to at least one embodiment, a computer-implemented method to determine a rating of an item is described. At least one user review with textual information relating to the item is collected. (17) While the examples provided below relate to the rating of mobile applications, it is to be understood that the present systems and methods may be implemented to rate any type of item such as, but not limited to, products, services, events, locations, businesses, and the like., (22) In one configuration, the rating server 108 may communicate with a word sense database 114. The database 114 may be separate from the rating server 108. Or, the database 114 may be stored within the server 108. In one example, the database 114 may include a list of words 116 and a list of feature descriptors 118. The list of words 116 may include words that are included in the textual information of a user review 104. For example, the list of words 116 may include verbs, adjectives, adverbs, etc. The list of feature descriptors 118 may comprising:
a database of a multiple of clarifying words and an associated value of each of the multiple of clarifying words ((30) In one configuration, the scoring module 406 may identify feature descriptors within the textual information across the collected user reviews. The identified feature descriptors may be assigned a score based on the frequency the descriptors appear in user reviews and the corresponding user rating for the review. For example, the module 406 may identify the feature descriptor "great application" in the textual information of a number of different user reviews for different applications. Each of these user reviews may also have a user rating of 4 or 5 stars., (31) The module 406 may determine that the descriptor "great application" is a positive sentiment describing the mobile applications. As a result, the module 406 may assign a high rating to the feature descriptor "great application". (32) The scoring module 406 may also identify individual verbs, adverbs, and adjectives across the collected user reviews for each mobile application. These words may be identified from the parts of speech tag that was previously tagged to each word. The module 406 may assign a score to these words in a manner similar to how a score was determined for feature descriptors. For example, the scoring module 406 may identify the adjective "difficult" across a number of user reviews for a number of different applications. Each of these user reviews may have a user rating of 1 or 2 stars. The module 406 may determine that the adjective "difficult" is a negative sentiment used to describe a mobile application. As a result, the module 406 may assign a low rating to the word "difficult". In one configuration, the ratings assigned by the scoring module 406 may be n a numerical scale between 0 and 1., (36) In one example, the identified feature descriptors and words may be stored in the word sense database 114 along with their respective scores and domain assignment (if any). FIG. 5 illustrates one and
a semantic engine in communication with the speech to text engine and the database to convert the narrative feedback data into a value for the subject real estate property (40) The preprocessed reviews may be tagged using a part of speech tagger, such as, but not limited to, the Stanford Maximum Entropy Part of Speech tagger. A tagged user review may be passed to the opinion engine 110, which may be a computation engine that breaks down the review into sentences, and words, and uses the word sense database 114 to compute a rating for each sentence in the review Conjunctions within a sentence may cause a single sentence to be split into two different sentences. Each individual sentence of the textual information may be input to the opinion engine 110. The opinion engine 110 may determine a score for each individual tagged word (e.g., verb, adjective, adverb, etc.) within the sentence. The engine 110 may also determine a score for any feature descriptors within the sentence. The scores may be determined by the opinion engine 110 comparing each word or feature descriptor to the words and feature descriptors stored in the word sense database 114. Once a match is found, the opinion engine 110 may assign a rating to each word and feature descriptor based on the corresponding rating stored in the database 114. The opinion engine 110 may aggregate the ratings for each of the words and feature descriptors included in the sentence and calculate an overall opinion score for the sentence. During this step, negators (not), enhancers (more, very, etc.), and diminishers (less, little) within a sentence may be identified to strengthen or weaken the opinion as required. The overall opinion score may be on the scale between 0 and 5. The overall opinion score of the sentence is 
Kashyap does not explicitly disclose:
a speech to text engine to receive narrative feedback data for a subject real estate property;
However Brondstetter,  which likewise relates to receiving reviewees from products.  Specifically receiving narrative reviews via a microphone ( (33) Those skilled in the art, in light of the present teachings, will recognize that collecting the original reviews does not require technology, but technology may facilitate the collection of original reviews, analyze and calculate the original reviews, and distribute the results. In some embodiments, the original reviews may be collected through a live voice telephone survey, Interactive Voice Recording (IVR), and Short Code Messaging Service (SMS) response. The results of the surveys may be manually or automatically input into a database or database server., (36)  More generally, a “client” or “server” computing system or device may comprise any combination of hardware or software that can interact in the manners described, including (without limitation) desktop or other computers, database, database server notebooks, network devices, PDAs, tablets, mobile phones, electronic organizers, Internet appliances, television-based systems (e.g., game systems, set-top boxes and/or personal/digital video recorders), and various other consumer products that include appropriate communication and computing capabilities. (37) Those skilled in the art, in light of the present teachings, will recognize that methods to initiate and collect the follow-up information and then to calculate the post concern resolution value may include, without limitation, email, Live Voice Phone Call, Short-Code Messaging Service (SMS), Interactive Voice Recording IVR, (40) FIG. 1 illustrates an exemplary flowchart that illustrates a process for the system and method for measuring 
Therefore, it would have been obvious to one of ordinary skill in the art to include a microphone of a handheld device as a mean of collecting data since one of ordinary skill in the art can recognize that such mean of collecting data is well-known in the art and improving the system such that it allows 
Regarding claim 18, Kashyap further discloses:
wherein at least one of the speech to text engine, the database, and the semantic engine, run on a handheld device (24) FIG. 3 is a block diagram illustrating one configuration of a rating module 112-a that may implement the present systems and methods. The module 112-a may be an example of the rating module 112 of FIG. 1. In one example, the rating module 112-a may include a word sense database creation module 302. The creation module 302 may create a database, such as the word sense database 114. The creation module 302 may further train the rating module 112-a to determine an overall rating for a mobile application as well as a rating for different domains of the application based on the data stored in the created database 114. (25) The rating module 112-a may also include a review scoring module 304. The module 304 may determine the overall and domain ratings for an application. In one configuration, the review scoring module 304 may be trained by the word sense database creation module 302. Details regarding the rating module 112-a will be described below. (26) FIG. 4 is a block diagram illustrating one example of a rating module 112-a, which may be an example of the rating module 112 of FIG. 1 or 3. The module 112-a may include a word sense database creation module 302-a that may be implemented to build the database 114. In one embodiment, the module 302-a may include a review collection module 402, a review preprocessing module 404, and a word sense scoring module 406. The review collection module 402 may communicate with a server hosting user reviews, such as the host server 102. The collection module 402 may retrieve reviews for a number of different mobile applications from websites that host such reviews. The collection module 402 may also collect user reviews via a search for reviews for a particular mobile application when a user enters the name of the mobile application. The collection module 402 may collect user reviews from online platforms that store such reviews, for example, but not limited to, Apple App Store, Google Marketplace, Amazon, and the 
Regarding claim 19, Kashyap further discloses:
further comprising determining a total score for the subject real estate property ((17) The present systems and methods may combine text mining techniques, and domain knowledge pertaining to the item being reviewed, to rate such items. While the examples provided below relate to the rating of mobile applications, it is to be understood that the present systems and methods may be implemented to rate any type of item such as, but not limited to, products, services, events, locations, businesses, and the like. The ratings provided by the present system and methods may encompass various aspects of an application, such as, but not limited to, the security and privacy vulnerabilities, performance, resource usage, user experience, security, and ease of use. (20) The user reviews may be reviews for an item (e.g., product, service, event, concert, location, business, etc.). In one embodiment, the reviews 104 may be for a mobile application., (43) At block 702, at least one user review with textual information relating to an item may be collected. The item may be a product or service, such as, but not limited to, a mobile application, an event, a location, a business, etc. At block 704, a score for the at least one sentence of the textual information may be calculated. At block 706, an overall score for the item may be determined based on the calculated score for the at least one sentence of the textual information. (33) As previously described, the opinion of a word may be computed as a normalized 
Regarding claim 20, 
Brondstetter further teaches:
wherein the associated value of each of the multiple of clarifying words is associated with a Likert scale ((34) In some embodiments, after the business receives the reviews, the business may then actuate resolution efficacy to resolve any issues with the consumer. The business may also communicate freely with the consumer to ensure that both parties are aware of the circumstances regarding the review. The full record of resolution activities and communications may involve calculations of the original and follow up review details, which may include an absolute or summary. In some embodiments, the summary may represent aggregation and averages, which may include, without limitation, Likert Score Average; Star Rating Comparison; Improvement? Yes/No selections; and Thumbs up/Thumbs down comparison. In some embodiments, the initial review may be compared with the follow up review to create comparative and empirical data that quantifies the ability of the business to resolve the consumer concerns. In some embodiments, the review utilizes statistical formulas and techniques to compare the initial review against the follow up review. (35) Those skilled in the art, in light of the present teachings, will recognize that one possible comparison method may include, without limitation, a Likert Score Average. The Likert Score Average utilizes an existing review score average and is based on delta between an original rating, and a follow up rating. The Likert score displays an average 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the ranking value is associated with a Likert scale since such description of the ranking value represents just one possible comparison method between the data and corresponding values as disclosed in paragraph 35 and the combination is just a combination of well-known method and practices that yield to predictable results.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap (US 8,949,243) in view of DONG (US Patent Publication 2014/0351079).

Regarding claim 12, Kashyap does not explicitly discloses:
wherein the converting the narrative feedback data comprises associating the clarifying word with the location word based on a predetermined distance.
However DONG which is similarly directed to a method of receiving feedback data for a product or commodity in order to provide recommendations to users, further teaches:
wherein the converting the narrative feedback data comprises associating the clarifying word with the location word based on a predetermined distance ([0075] To calculate feature sentiment the invention uses a version of the opinion pattern mining technique for extracting opinions from unstructured product reviews. For a given feature Fi, and the corresponding review sentence Sj in .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to associating the clarifying word with the location word based on a predetermined distance since such improvement in the system of Kashyap is just a combination of well-known prior art elements in the art of product review and recommendations that yield predictable results such as being able to determine the sentiment of the feedback as disclosed by DONG [0075, 0140].
Regarding claim 13, DONG further teaches:
wherein the predetermined distance is a predetermined number of words ([0075] To calculate feature sentiment the invention uses a version of the opinion pattern mining technique for extracting opinions from unstructured product reviews. For a given feature Fi, and the corresponding review sentence Sj in review Rk, the invention determines whether there are any sentiment words in Sj. If there are not then this feature is labeled as neutral. Otherwise the invention identifies the sentiment word wmin which is closest to Fi. Next the invention identifies the part-of-speech (POS) tags for wmin, Fi and any words that occur between wmin and Fi. This POS sequence is an opinion pattern. For example, in the case of the bi-gram feature screen quality and the review sentence, " . . . this tablet has excellent screen quality . . . " then wmin is the word "excellent" which corresponds to an opinion pattern. After a complete pass over all features the invention computes the frequency of occurrence of all opinion patterns. A pattern is deemed to be valid if it occurs more than once. For valid patterns the invention .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to associating the clarifying word with the location word based on a predetermined distance since such improvement in the system of Kashyap is just a combination of well-known prior art elements in the art of product review and recommendations that yield predictable results such as being able to determine the sentiment of the feedback as disclosed by DONG [0075, 0140].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Quantitative Measurements of Autobiographical Memory Content, Robert S. Gardner, September 21, 2012
US 20190114727 A1, Spath; Tony- A method for scoring attractiveness of a real estate property including receiving an image from a subject real estate property; converting the image to RGB data; and identifying an attractiveness score from the RGB data. A real estate property attractiveness scoring application including an image processor to receive an image from a subject real estate property and convert the image to RGB data; a database of RGB data and an attractiveness score for the RGB data; and an artificial intelligence engine in communication with the image processor and the database to identify an attractiveness score in the database from the RGB data from the image processor.
US 20180374170 Kuenzi; Adam - A method for comparing real estate agents includes receiving data regarding a subject property from a handheld device operating a real estate agent review application; determining a set of buyers based on the subject property; filtering the set of buyers to obtain a identified set of buyers; determining at least one real estate agent for whom feedback was provided by at least one of the identified set of buyers; 
US 20170364967 A1 Parikh; Nish - In various example embodiments, a system and method for evaluating and sorting product feedback is presented. In one example, a system includes a learning module to train a machine learning system on feedback from a plurality of users, the machine learning system configured to generate a quality rating for individual feedback, a feedback module to collect feedback for a specific product available from the online network based marketplace and apply the machine learning system to generate a quality rating for each feedback collected, and a sorting module to sort the feedback collected according to the quality ratings generated by the machine learning system.
US 20170200220 A1 Nicholson; Mark - A method of improving customer management system are provided. A customer's financial retrieved from banking sources and questionnaire responses are used to generate a key performance indicator and a monthly budget. A temperature color indicator is displayed based on the key performance indicator, indicating whether a customer is on track to meeting their financial goals. A sandbox is provided for testing various hypothetical scenarios. The customer service representative allocated to a client may be recommended based on mode of communication and past rating by the client of the representative.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689